MEMORANDUM OPINION AND ORDER

MILTON I. SHADUR, Senior District Judge.
This Court has sought, over an extended series of status hearings, to get counsel for defendant Menard, Inc. (“Menard”) to face up to the special problem that is posed by its standard inclusion of a mandatory arbitration clause in its employment contracts when an employee charging employment discrimination actionable under Title VII1 seeks to raise those issues in a class action' — rather than that employee’s separate individual lawsuit — because of the widespread nature of the asserted harms. But Menard has previously proved intransigent, apparently seeking to transmute its ubiquitous TV slogan directed to its customers, “Save big money at Menard’s,” to a message to its employees: “Spend big money to sue Menard’s.”
Because this Court has expounded at length on the subject over the course of the numerous status hearings, the transcripts of those hearings would best serve to set out a comprehensive statement of the full scope of its reasoning. More recently the parties have submitted their respective drafts of an opinion reflecting this Court’s orally expressed views, and Menard’s draft (like that submitted in plaintiffs’ behalf) finally seems to have recognized the principle that this Court has been urging without success. Nonetheless it seems best, in the interest of completeness, to issue this memorandum opinion and order to provide a less discursive summary of the unreasonableness of Menard’s oft-repeated position.
This Court has long honored and enforced contractual undertakings that *817have chosen the alternative dispute resolution process via arbitration in preference to in-court proceedings. Hence wherever either party to an action on this Court’s calendar invokes a contractual arbitration provision, this Court looks to the Federal Arbitration Act. There is one judicially recognized potential exception articulated by the Supreme Court in Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90, 92, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000):
It may well be that the existence of large arbitration costs could preclude a litigant such as Randolph from effectively vindicating her federal statutory rights in the arbitral forum.
% $ %
[W]e believe that where, as here, a party seeks to invalidate an arbitration agreement on the ground that arbitration would be prohibitively expensive, that party bears the burden of showing the likelihood of incurring such costs.
And that has, of course, triggered examination of that policy by lower courts (at the appellate level (see, e.g., Livingston v. Assocs. Fin., Inc., 339 F.3d 553 (7th Cir. 2003) and Cooper v. MRM Inv. Co., 367 F.3d 493 (6th Cir.2004)).
Here Menard has responded to the employment discrimination charges advanced by Gonzalez and Stanley, both individually and as putative class representatives, by moving to refer the dispute to binding arbitration before the American Arbitration Association (“AAA”), relying on the attached Employee Agreements (Exs. A and B) that those employees respectively signed (and that Menard requires of all its employees). As Paragraph 6 of that Employee Agreement reflects, such arbitration must proceed under AAA’s “current version of the National Rules for the Resolution of Employment Disputes,” which are also said to “govern the fees in this matter.” Moreover, in what appears to be a commendable effort by Menard to avoid the potential problem identified in Green Tree, the contractual provision goes on to state “that the costs of filing a demand for arbitration will not exceed the costs of filing a civil complaint in federal court.”
But a sharply different prospect appears when AAA’s Employment Arbitration Rules are examined in the context of a case such as this one. Parenthetically, even in the arbitration of individual claims where such arbitration is called for in an individual employment agreement rather than pursuant to an employer-promulgated plan, the AAA schedule of fees and expenses imposes financial burdens on the employee that are substantially above the cost of filing a federal lawsuit (see attached Ex. C, which reproduces a portion of the AAA Employment Arbitration Rules indicated by the marginal marking). But because this opinion focuses on the existence of class-based claims in this action, it is unnecessary to inquire further as to whether the AAA provision is trumped by the limitation on employee-borne expenses specified in Menard’s Employee Agreement.2
As for the critical issue for purposes of the present ruling, this Court has previ*818ously pointed cut to both sides’ counsel that the AAA not only has a separate set of Supplementary Rules for Class Arbitra-tions, but that those Supplementary Rules are expressly made applicable to any dispute that arises out of an agreement that provides for arbitration pursuant to any AAA rules — indeed, those Supplementary Rules are just as expressly said to govern in the case of any inconsistency between those Rules and any other AAA rules (see the marginally marked provisions of Ex. D attached to this opinion). And in this instance, the costs that would be chargeable to Gonzalez and Stanley for pursuing their existing class claims before the AAA are staggering in relation to their financial circumstances as set out in their affidavits submitted to this Court: Those Supplementary Rules provide for a $3,250 preliminary filing fee and then a supplementary filing fee that, if the Complaint’s statement as to the amount in controversy is considered, amounts to an additional $14,000.
When that situation came to light as a result of the submissions that the parties provided in response to this Court’s inquiries, this Court sought a possible path to accommodate Menard’s desire for arbitration by asking its counsel whether his client would be prepared to treat the very modest limit on an employee’s financial exposure in the Employee Agreement as extending to the class claims here, with Menard committing itself to pick up the balance of the AAA tab. That inquiry was met with a flat-out refusal, with Menard’s counsel offering the response that a division of those very large class action expenses among the members of a certified class would not be onerous for any individual member of the class, including Gonzalez and Stanley as class representatives. But the short answer to that “generous” response is that AAA costs are incurred up front, so that Menard’s proposed “solution” would force Gonzalez and Stanley to gamble on being successful in obtaining class certification, a highly unfair risk to impose on persons of such modest means (and a risk that does not exist in any federal class action lawsuit where the class-based claim is non-frivolous).
Thus Menard’s response equates to an in terrorem effort to discourage this or any other proposed class action, an effort that runs counter to the basic principles that are implicit in Fed.R.Civ.P. 23. This Court has nonetheless afforded the parties an opportunity to consider whether conventional principles of severability might save the potential validity of the contractual arbitration provisions only as to the individual claims by Gonzalez and Stanley (even though that would create the awkward and expensive scenario of contemporaneous legal proceedings in both forums — before the AAA as to the individual claims and before this Court as to the class claims).3 But in this instance the document that Menard has drafted and requires its employees to sign is unitary and all-encompassing in referring all employment disputes to the AAA, and the AAA’s rules are similarly unitary. Severability is really not an appropriate option in this instance, even apart from the relevant considerations of duplicative activity and the need to tilt lances in two different forums at the same time.
In sum, Menard’s motion for referral to AAA arbitration must be and is denied.4 Gonzalez and Stanley have satis-*819fíed the test of demonstrating “prohibitively expensive” arbitration within the teaching of Green Tree. Because Employee Agreement ¶ 6’s arbitration requirement is invalid and unenforceable in the circumstances of this case, the action will go forward in this District Court. This Court’s previously-set February 18 status hearing date will remain in effect to discuss further proceedings.
EXHIBIT A
Case 1:07-cv-02507 Document 17-2 Filed 07/! 1/2007 Page 2 of 39 EMPLOYE^ AGREEMENT (n ccnsfdaraffon of employment, continued crnpfoym(*l",L pronto ¡ion or salary inctoaiti by Mmafo, Inc,, of any division thereof, and in fuither consideration of the compensation paid of to b* paid lo one. I agree os follows. -j. Nntuia of Employment I understand that my employment wHh Menard. Inc. is “ai vuilT and It ma' be terminated at any lima for any reason, or fox no ma-sen at ad, wiih or without cause, by Menard, Inc or me. 2. ContWinlfnl Information. Menard, Inc. owns and bos 3 valuable properly internal In its Conflder Hal information, which Indudet. but is ijot limited to, mat* lata particularly relating lo operatic^ of Menard, inefe retail business sudh as customer, supplier and pr-oe lists and agraomants, distribution plans, requlri? mente or costs, customer service-requirements, costs of providing serróos, equipment and equipment maíñtór anco costs, materials or records of a proprietary nature, erglnnor ng or technical data, end records and policy matters relating to research, finance, accounting, sates, personnel, managtrnenl, marketing and operations, i understand that Mepatd, Inc. has expanded significant tima, effort and expense in developing its Confidential Information and building its business and custom» relationships, Afi afi employee of Menard, Inc., I will receive extensivo training and bec'ome personally a-xjuainied wiift Menard. Inc'» Confidential Information. By signing tn.s Agreement, I am agreeing .lo abide by. certain legal obligations and responsibilities with especl to Monarri locfs cuslomeie and Ms Confidential fnfomvali.tn lq'order tó'prelecl Monard, Inc's investment and my fellow employees. ' line of Confidential Information. I admowfsdge that during me term of fny empfoymant, I w/l be making use of. acquiring or adding to Menard, Ink's Confidential Information, to order to protect (ho Confidantiat Information'. I wll nol, during ihe term ot my 1 imptoyment vrtth Menard, Inc. or therealter. in anyway utilize or.y 01 the CctoWential Information skcepi.cn connection with my employment by Menard, (nc I will ntl copy, reproduce or ternewe from Menard, Inc.'s premises ihe orfglwl or any copies of the Confidential Information, and I wili not tísdoaó any of tho -Confidential !r formation to anyone. I further agree and represent Suri fcy comp' rin<] with this non-dlectosure, to vihicb Menard^ Inaisenitled, my ability lo earn a livelihood m not and will not bo impaired My agreement ol non-disclosure v/H su-vive the lermnatfon of ihía Agreement I agree that I will comply wiih tho most restrictive provision1, specified above v/Wch Is allowed by appficiibtf slate lew. <1. Corn putei Equipment and Software. 1 undeistand toe! in the coursa of my employment, 1 may Lsp computer equipment provided try Menard, Inc. end may eraatr- cr tise computa» software and related documentation that aro the property of Menard. Inc. or at 1 licensed and copyrighted by another individual or firm. I agree thallvrijl not reproduce, use or acquire suchsoUware without prgpsr authorization arid will only iso such software to aecocdonce'wito relevant and appro-prlale licensing and purchase agreement*. I agrae.nol lomlreduce any software oí any type into any oí ihe computer equipment belonging to Menard; Inc. without the a-pruss written consent of jrty division computer department manager, the Chief Information ‘Office • or the Presiden! of Monard, Ine. I.undorslend lhal cither the (rr.pfuper'oso or-reproduction of toe soltwa re or use of computer equipment supplied lo meto podo m my dubas for Menard, Inc. may resuUin.dvtimd criminal joéna'tós ás.wsll as appropriate disciplinary action, including termination. I understand end agree that ¡hers 1» no guarantee of privacy, and Monard, Inc. reservos the ri;,hi to foap'oet the computer equipment 1 use, the tiles I keepon that equipment', thó massages 1 se id ot receive, and to audit mV activitfei in tiny and all fashion w* 1 ting any computer rbsoerces. Under no instenco may It be construed that any activity Invoking the computer and networking equipment, owned by Menard toe,, and supplied to motor the purpose of completing the objectives of Menard, inc., be clap srsonal or private nature nó m'atter the nature, purpose, or circunstante 0! Hurt licllvity. ti'. !nl«U«ctu*t Property. I agree to dtecloso and assign to Menard, Inc. any and all material of a >roprte(ary nature, particularly including, but not limited to. malarial subject to protection such as trade-secrets, trademarks,-patentabic Ideas, processes 01 inven: ons or copyrightable vwirks.'whieh l may conceive, lrwqnl, author or discover» either solely or jplntiy with anothor or others during ihe teem ot this Agreement and vhlch relates lo or Is capátte of use in connection with tho subject matter ol.thls Agreectionl end with Ute business cf Menard, Inc. or any services or producís otters J, manufactured, used, sold or being developed by Manato, Inc. atino tinte Ihe material te developed, which shall bo considered Avorkmado for hire/ and shall beco he and remain the sole property 0! Mepard, Inc. I vriil, upon reqgj/at of.'Manajd, inc,*ito*r during oral any timo after tho termination of this Agreement, execute a td deliver, all papers, including application» for palenls and registrations forccpyrighte, and do such other legal acts (entirely at Menard, Inc.'s expanse) as may be necessary lo obtain and maintain proprielary rights in any and nil toUnfrfe's'end lo vest title thereto In Menard, Inc. 6. llemody. 1 agree that all problems, claims, and disputes experienced v/ithuv my woikaxaa chati 'irsl be resolved as oulUnerf In the Team Member ReJst/Cnt section of toe Grow With Menards Team Mombsr Information Booklet which 1 have received, if 1 am un jpte to resolve the dispute by those means, i agre* lo submit to final and binding arbitration. Problems, claims, ot disputes subject to binding arbitration indude bo) are not limited to: statutory claims under 42 U.S.C: & 1 Sat, the Age Olsofjmlniiion In Employment Act, Farr Labor Standards Act, Title VII of the Civil Rights Act oí Í964, Title I of the Civil Rights Act of 19&7, Amaneara will? Otsabinjia* Act, Family Medien) laavo Act, and noo-slaiutory claims ssufch as contractual claims. q mi-contractual claims, tort claims, and any and ay pauses of action arising under state law» or common taw. Tnaso claims ¿halt h*. resobrad by binding arbitration with the American Arbitration Association *AAA'} located at 225 North Michigan Avenue, Suite 252, Chicago, piinots 60601-7601 Under its currant version of the National Rules for lha Resolution ot Empf jyment Oispules. I understand that the AAA National Rules ter Vie Rssptulfoo of Employment Disputes shall govern too foes in this matter, and that the costa of h irig a demand for arbitration will not exceed the’eotfs ol.il-. ing .-t cMl complafo) «1 fedint) court.* A copy of Ihe National Rules for fhe Resolution to Emplcyrm ni Disputes and fee schedule to the Amaricen Arbitration AsSs<.c>atiOQmay.ba obtened by contacting it at the address listed above. I sgroo that áll arbfVators setoctod shall be atiornsys. Thts provision shall supereed* enycontiaq rule or provision of ihe forum steto. Nothlng’tn Ihte Agreemenl Infringe* on my ability to tile a claim or charge of df ¿crimination v-ilh the U.5, Equal Empfsymorrt Opportunity Coremlf'afon or comparable slate or local aga'nelea.Thesi eganclMhave the euthorlty.lo ceny out Ihalraltoutsry dutlaa by thvoal'getlng tha charge. Issuing a ttetermV naticm,flitog a lawsuit In Fedsral or «tale court In their own nemo, or taking any other action authorized under (hese statutes. 1 understand thoi (have ihe rlghffa» perUdp«ta ln such action. ManaM, Inb. ^ engaged in commerce using U.$. Mail and telephone service.Therafoie, the Agree nanl Is subject to the Federal Arbitration Act. U.S.C. SocSons 1 -1 amendsd from tima to lime. 7. Sevtra&uJty, I agre* that If the scope or snlorcaabitlty of any part of this Agreement Is in any way disputed at any lima,* court or arbitrator may modify and enforce the Agreement to toe oxlent that It beitaros to be reasonable under the circumstances exsHr<s al lliát time. THIS DOCUMENT CONTAINS A BINDING -ARBITRATION PROVISION WHICH UAY BE ENFORCED BY THE PARUES, t HAVE READ THIS ENTIRE AGRS5MENT AND í FULLY UNbff^STANDTHE UMJTAT70NS WHICH JT IMPOSES UPON ME, AND J UNDERSTANDTHATTHJS AGREEMENT CANNOT BE MODiFIED'EXCEPT.GYTHS PRESIDENT OF MENARD, INC. Accepted this day ol, s'lS-/s-y^-__ 20<2.^ ’’ MENARD, INC. I®***» " y fi\. ¿¿/lU.,'4 ■J7ívfi'y¡ffft 1 /r,-x " • '-As/. TiUk. V-< <1 .T/t j ■■_ <) 05/04 ORIGINAL TO G O. EMPLOYMENT OFFICE -X»_e.sc^g-_... 0?-<3 axa! *. yute* c/trrpoy** {ytifíín />)- '-'Áddresa- /% /y./i A Arlrf/y ykzál A. i-//. /,r.:TA5 <?L - /■ o.r-"? YELLOW COPY TO EMPLOYEE
*820EXHIBIT B
Case 1:07-cv-02507 Document 17-2 Filed 07/ • 1/2007 Page 3 of 39 EMPLOYEE AGREEMENT in consideration of employment, continued employment, promotion or salary increare by M&nai d. Inc., fir any division thereof, end In further consideration of (her componution paid or to be paid to mo, I agree or follows: I. Nature of Employment. I understand that my employment with Menard, Inc. is tat will" and t' may be terminated at any time for any reason, or for no tease i or olí, with orwllhout catoe, by Menard, Inc. or me. ¿. Confidential Information. Menard, Inc. owns and has a valuable property Interest In its Con'tienda! Information, which indudes, but b not limited to, rrol-t&rs hiiUculRrly relating to operations el Menard, Inc.'s reta!/ business cuch as customer, supplier and pilco bate and agreements, distribution plana, requirements or costs, customer serró» requirements, costs of providing services, equipment and equipment mantenance costs, materiite or records of a proprietary nature, engineering or technical dels, and records and policy matters roielfnj) lo research, finance, accounts g. safes, personnel, management, marketing end operadora. 1 unriorstand that Menard, Ino. has expended sigriftcent timo, effort and expense In developing Ks Cc nfidentiai information and bulldtog its business and customer ve.aüonjhlpj. As an employee or Menard. Inc., t wifi receive extensive training and became pereonoly acquainted with Monard, I no is Confidential information. By signing this Agreement, I cm agreeing (o abide by certain legal obligations and responsibilities with respect to Menard, Inc.'s customers*-and its Confident!*! W irmaltoo In order to protect Menard, fnc.’s investment and my fellow employees. 3. Use of Confidential Information. I acb/iowtcdgo that during tho term of my employment, I will be mairing use of, acquiring cr adding to Menard, Inc.'s CcnWentlaJ Information. In order to protect the Confidential Information. I wM not, during the term of ny employment with Menard, Inc. or thereafter. In anyway UÍ-lizn any of lh« Confidential Informallon except In connection with my employment by Menard, Inc. I w* I not copy, reproduce orremevo from Menard, tnc.’a premises thF original or any copies of (he Confidential Information, and I will not disclose any of the Confidentud Information to anyone, f further agree and represent that ty complying vrfth this non-dlectoeure, (o which Manará. Inc. Is entiflod, my ability to «am a livelihood is not and will not be tmpalrocL My agteemottf o( noft-dlectosure wi> survive the termination of this Agreement. I agree that I will comply with the most restrictive provis ons specified above whfch is allowed by eppicabla state (aw. 4. Computar Equipment and Software, t understand that In the course of my employment, I m¿y use computer equipment prewdad by Manará, I no. and may cream or use oomputer software and rotated documentation (halare foe properly of Menard, Inc. or are licensed end copyrighted by another Individual or firm. I ag¡ eo that < will not reproduce» uie or acquire such software without proper aulhorfeatlon and will or ly use such software in accordance» with retaran! and appropriate Ifcanalng and purchase agreanteols. I egree not to Introduce any software ot any type into any of the computer equipment belonging to Menard, Inc. without Ihti express wriUen consent of my division computer department manager, the Chief Information Officer or lha President oí Manará,Trie. I uniere land that either ihn Improper use or reproduction of the software or use of oomputer equipment supplied to me to pe rform my duties for Menard, Inc. may result In dvH and criminal penalties as wall as appropriate disciplinary action. Including termination. I understand and agree t> ot there is no guaranteeof privacy, and Menard, fnc. reserve* thn npht to Inspect the computer equipment I use, the files I keep on that equipment, the messages J send or recorre, and to tudlt my activities Ir* any and oil fashion voile using any computer resourcos. Under no Instance may ¡I be construed that any activity fovofvirrg lha computer and networking equipment, owned by Mcniud, Inc., and supplied to mo for th« purpose of completing the objectives of Monard, Inc., bo of u personal or private nature no matter foe nature, purpose, ot circumstance of that activity. f>. Intellectual Property. 1 agree to disclose and assign to Monard, Inc. any and alt material of a proprietary nature, particularly including, but not limited to, material subject to protection such as trade secrets, trademerts. patentable Ideas, prooessos or Jnvr-rrtions or copyrightable works, vyhfoh I may conceive, invent, suthc-r or discover, either solely or "jointly with another or ofoora during tho term of Ihrs Agreement ard which relates to or is capable oí use fn oomection wUh the subject matter of this Agreement and with the business of Menard, Inc. or any services or products offered, manufactured, used, sold or being developed by Menard, fnc. <11 lha timo tho material I» developed, which shall be considered "work made for hire * and shall become and remain tho sola property of Monard, Inc. I wtl, upon request of Menard, Inc., either during or at any time alter (he leimlnatfon of this Agreement, oxoctrio and deliver all popera, including application* for patents and registrations for oopyrighta, and do such other legal ads (entirely at Menard, Ine.ta rapan**) as may*-re necessary to obtain end mainUVr proprietary righi* fn any anil oil countrias and to vast tille thereto In Menard, Inc. i. Remedy, (agree that all problems, claims, and disputes experienced within my work area stufl first d© resolved as outlined in tho Team Member Relations section of foe Grow With Menard* Team Member Information BooWet which I have received. III am unable to resolve the dispute by these means, I agree to submit to final and binding arbitration. Problems, claims, or disputes subject to binding arbitration induce, but arc not timfcod to: statutory defms under 42 U.S.C. $ 19fn, the Age Discrimination in Employment Act, Fair Labor Standards Act, Title VII of tho Civil Aiflhls Act of 1064, Tille I of tho Civil Rights Act of (091, Americans wflh Pliabilities Act, Family Medical Leave Act, and norvstatulory claims such as contractual claims, quast-contractua! claims, tort claims, and any and all cause* of notion arising under state laws or common few. 1 hese ciarme shall be resolved by binding arbitration with the American Arbitration Assodatior. (“AAX'i located at 225 North Michigan Avenue, Suite 552, Chscuja Illinois 60801 -7601 undor II* current version of the National Rules for tho Resolution of Emj>foym«it Disputes. I underetondthat foe AAA National Rulo* for the Resolution o! Employment Disputes shall govern foe fees in this matter, and that tea costs ot 'ifing a demand for arbitration will not exceed the costs of filing a civil complaint In federal courL A copy of foe National Rules for tho Resolution of Employment Disputes and fea schoduta of the Amaricen Arbitration Asportation may bn obtained by contacting it at the address listed above. . agree that all arbitrators «afectad shat! be attorneys. This provision shall supersede any central y rule or provision of the fortim slate. Nothing In Nile Agreement Infringes on my ability to fita a claim or charge of discrimination with foe U.S. Equal Employment Opportunity Commteeton or cctnparabia atete or loca) agencies. These agencies have the authority to carry oul their statutory duties by Investigating the charge, Issuing a determl-nailon, filing a tawaslt In Federal or state court In their own name, or taking any other action authorised under these statutes. I understand that I have the right to particípete (n aueh action. Menard, Inc. is engaged In commerce using U.S. Mail and telephone service. Therefore, the Agree merrl is subject to foe Federal Arbitration Act, U.S.C. Sections M 4 as amencted from lime to time. /. Severability. I agree that If tho scope or enforceability of any pari of dría Agreement Is fn any vay disputed at any time, a court or arbitrator may modify anc entorno iho Agroamont to the extent that it belevas to be reasonable under the crrcumsfancee exislln j at that tima. THIS DOCUMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES. I HAVE READ THIS ENTIRE AGREEMENT ANO I FULLY UNDERSTAND THE LIMITATIONS WHICH IT IMPOSES UPON ME, AMD IUNDERSTANDTHATTHIS AGREEMENT CANNOT BE MODIFIED EXCEPT BYTHE PRESIDENT OF MENARD, INC. f __ Accepted this j£. ñbr. */V .sn Sé l -C.— MEWAHO, INC. Úmj/U¡— iryiahvo eTtmotyM — .S-L. By., ( \r**r*rtm s Tensón (__ Address: *b lg-> <r. sM+t~/« rLicfibñ El| 6&1°) OSPW ORDINAL TO G.O. EMPLOYMENT OFFICE f ELLOW COPY TO EMPLOYEE
EXHIBIT C
provides that the employer pay more.
There shall be no filing fee charged for a counterclaim.
(jj) Hearing Fees
*821For each day of hearing held before a single arbitrator, an administrative fee of $300 is payable by the employer.
For each day of hearing held before a multi-arbitrator panel, an administrative fee of $500 is payable by the employer.
There is no AAA hearing fee for the initial Arbitration Management Conference.
(iii) Postponement/Cancellation Fees
A fee of $150 is payable by a party causing a postponement of any hearing scheduled before a single arbitrator.
A fee of $250 is payable by a party causing a postponement of any hearing scheduled before a multi-arbitrator panel.
(iv) Hearing Room Rental
The hearing fees described above do not cover the rental of hearing rooms. The AAA maintains hearing rooms in most offices for the convenience of the parties. Check with the administrator for availability and rates. Hearing room rental fees will be borne by the employer.
(v) Abeyance Fee
Parties on cases held in abeyance for one year will be assessed an annual abeyance fee of $300. If a party refuses to pay the assessed fee, the other party or parties may pay the entire fee on behalf of all parties, otherwise the matter will be administratively closed.
(vi) Expenses
All expenses of the arbitrator, including required travel and other expenses, and any AAA expenses, as well as the costs relating to proof and witnesses produced at the direction of the arbitrator, shall be borne by the employer.
For Disputes Arising Out of Individually-Negotiated Employment Agreements and Contracts:
The AAA’s Commercial Fee Schedule, below, will apply to disputes arising out of individually-negotiable employment agreements and contracts, even if such agreements and contracts reference or incorporate an employer-promulgated plan.
The administrative fees of the AAA are based on the amount of the claim or counterclaim. Arbitrator compensation is not included as part of the administrative fees charged by the AAA. Arbitrator compensation is based on the most recent biography sent to the parties prior to appointment. Unless the parties agree otherwise, arbitrator compensation, and expenses as defined in section (v) below, shall be borne equally by the parties and are subject to reallocation by the arbitrator in the award.
(i) Filing Fees and Case Service Fees
An initial filing fee is payable in full by the filing party when a claim, counterclaim, or additional claim is filed. A case service fee will be incurred for all cases that proceed to their first hearing. This fee will be payable in advance at the time that the first hearing is scheduled. This fee will be refunded at the conclusion of the case if no hearings have occurred. However, if the Association is not notified at least 24 hours before the time of the scheduled hearing, the case service fee will remain due and will not be refunded.
These fees will be billed in accordance with the following schedule:
Initial Case Amount of Claim Filing Fee Service Fee
Above $0 to $10,000 $ 750 $ 200
Above $10,000 to $75,000_$ 950 $ 300
Above $75,000 to $150,000_$ 1,800 $ 750
Above $150,000 to $300,000 $ 2,750 $1,250
Above $300,000 to $500,000 $ 4,250 $1,750
Above $500,000 to $1,000,000 $ 6,000 $2,500
Above $1,000,000 to $5,000,000 $ 8,000 $3,250
*822Above $5,000,000 to $10,000,000_$10,000 $4,000
Above $10,000,000_*_*
Nonmonetary Claims** $ 3,250 $1,250
** This fee is applicable only when a claim or counterclaim is not for a monetary amount. Where a monetary claim amount is not known, parties will be required to state a range of claims or be subject to the highest possible filing fee. Fee Schedule for Claims in Excess of $10 Million The following is the fee schedule for use in disputes involving claims in excess of $10 million. If you have any questions, please consult your local AAA office or case management center.
Fee Schedule for Claims in Excess of $10 Million
The following is the fee schedule for use in disputes involving claims in excess of $10 million. If you have any questions, please consult your local AAA office or case management center._
Case Claim Size Fee Sendee Fee
$10 million and above Base fee of $ 12,500 $6,000 plus .01% of the amount of claim above $ 10 million.
Filing fees capped _at $65,000_
Fees are subject to increase if the amount of a claim or counterclaim is modified after the initial filing date. Fees are subject to decrease if the amount of a claim or counterclaim is modified before the first hearing.
EXHIBIT D
Supplementary Rules for Class ARBI-TRATIONS
Effective Date October 8, 2003

1. Applicability


2. Class Arbitration Roster and Number of Arbitrators


3. Construction of the Arbitration Clause

A Class Certification

5. Class Determination Award


6. Notice of Class Determination


7. Final Award


8. Settlement, Voluntary Dismissal, or Compromise


9. Confidentiality; Class Arbitration Docket


10. Form and Publication of Awards


11. Administrative Fees and Suspension for Nonpayment


12. Applications to Court and Exclusion of Liability

1. Applicability
(a) These Supplementary Rules for Class Arbitrations (“Supplementary Rules”) shall apply to any dispute arising out of an agreement that provides for arbitration pursuant to any of the rules of the American Arbitration Association (“AAA”) where a party submits a dispute to arbitration on behalf of or against a class or purported class, and shall supplement any other applicable AAA rules. These Supplementary Rules shall also apply whenever a court refers a matter pleaded as a class action to the AAA for administration, or when a party to a pending AAA arbitration asserts new claims on behalf of or against a class or purported class.
(b) Where inconsistencies exist between these Supplementary Rules and other AAA rules that apply to the dispute, these Supplementary Rules will govern. The arbitrator shall have the authority to resolve any inconsistency between any agreement of the parties and these Supplementary Rules, and in doing so shall endeavor to avoid any preju*823dice to the interests of absent members of a class or purported class.
(c) Whenever a court has, by order, addressed and resolved any matte that would otherwise be decided by an arbitrator under these Supplementary Rules, the arbitrator shall follow the order of the court.
2. Class Arbitration Roster and Number of Arbitrators
(a) In any arbitration conducted pursuant to these Supplementary Rules, at least one of the arbitrators shall be appointed from the AAA’s national roster of class arbitration arbitrators.
(b) If the parties cannot agree upon the number of arbitrators to be appointed, the dispute shall be heard by a sole arbitrator unless the AAA, in its discretion, directs that three arbitrators be appointed. As used in these Supplementary Rules, the term “arbitrator” includes both one and three

. Here plaintiffs Irene Gonzalez ("Gonzalez”) and Kenneth Stanley ("Stanley”) have charged that they were respectively victims of race-based and color-based discrimination, as well as retaliatory conduct, and that those violations on Menard’s part were pervasive, justifying the institution and prosecution of a class action in those respects.


. That is not entirely clear: Although the Employee Agreement speaks in terms of “the costs of filing a demand for arbitration” not exceeding the $350 filing fee for a federal court lawsuit, the AAA Rules in Ex. C schedule both an "initial filing fee” and a “case service fee,” with the latter "be[ing] incurred for all cases that proceed to their first hearing.” Quaere: Are both of those fees encompassed within "the costs of filing a demand,” so that they are cabined by the $350 limitation, or does the limitation apply only to the "initial filing fee"? But as suggested in the text, it is unnecessary to address that possible ambiguity in the Employee Agreement at this point because the costs spelled out in Ex. C are beggared by the costs of class arbitration (the subject that controls the current ruling and that is addressed in the next portion of this opinion).


. It may be noted that Employee Agreement ¶ 7 provides for the possibility of severability "to the extent that [a court] believes to be reasonable under the circumstances existing at that time.” Menard’s counsel responded by citing to a few authorities that this Court has considered and finds inadequate to the task here.


. Menard’s submission of a draft opinion in response to this Court’s request does not reflect a withdrawl of that motion.